t c memo united_states tax_court ernst l meier petitioner v commissioner of internal revenue respondent docket no filed date charles j hlavinka for petitioner william f castor for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issue for decision is whether for petitioner is entitled to a bad_debt deduction in the amount of dollar_figure this issue turns on whether for purposes of sec_166 certain fund transfers that petitioner made to blackland investment co inc blackland a corporation that petitioner appears to have controlled constituted loans and if so whether such loans became worthless in resolution of this issue will affect net_operating_loss carrybacks that petitioner claims for and certain books_and_records and other information relating to petitioner to ownership and operation of blackland and to the transactions at issue herein are not in evidence as a result aspects of our findings_of_fact are not as specific as they should be petitioner is largely responsible for the situation in which we find ourselves as petitioner himself and other key individuals did not testify at trial findings_of_fact some of the facts have been stipulated and are so found in at the time the petition was filed petitioner a german national resided in italy from through petitioner’s primary residence was located in germany but petitioner also maintained a rental residence in garland arkansas between and petitioner and garland farms inc garland farms another arkansas corporation that petitioner established and that petitioner also appears to have controlled acquired a number of farm properties located in arkansas and louisiana for the purpose of dividing the properties into smaller parcels and leasing the properties to farmers tenant farmers which in fact occurred petitioner was the initial president of garland farms the sole direct shareholder of garland farms apparently was bitola co establishment bitola a liechtenstein corporation the stock ownership in which was not credibly established at trial in july of alexander frick nominally became the president of garland farms but frick simultaneously executed a power_of_attorney on behalf of garland farms authorizing petitioner to control and operate garland farms under which power_of_attorney petitioner also had the power to control the funds of garland farms frick did not testify at the trial during the years through various employees of garland farms regarded petitioner as the owner and or general manager of garland farms - trial evidence suggests that the tenant farmers to whom garland farms leased the farm properties represented high credit risks and could not obtain financing from commercial banks to finance their farm operations on date blackland was incorporated in arkansas for the purpose of making loans to the tenant farmers to whom garland farms leased farm properties during and petitioner was secretary of blackland and various employees of garland farms were the nominal shareholders and other officers of blackland and were involved along with petitioner in the day-to-day operations of blackland blackland however did not treat any of its officers nor anyone else as employees and blackland did not pay any wages blackland’s balance sheets for date through date reflect that its nominal shareholders paid a total of dollar_figure for their stock in blackland the record does not reflect that petitioner owned any direct stock interest in blackland as indicated however petitioner appears to have been in control of blackland and petitioner provided blackland with most of the funds blackland needed to make loans to the tenant farmers in april of petitioner contends that he as creditor entered into a financing_arrangement with blackland that constituted a revolving line of credit with blackland under which - - petitioner alleges he agreed to loan to blackland a maximum principal_amount of up to dollar_figure million at an annual interest rate of percent other than general reference in the note referred to below to a loan from petitioner to blackland petitioner’s purported agreement to extend a multimillion dollar line of credit to blackland is not documented in the trial evidence no written loan agreement or line of credit agreement was executed by petitioner on date a document entitled revolving credit note was executed only by the nominal president of blackland in favor of petitioner under which blackland purported to agree to repay to petitioner funds to be extended to blackland under the above purported revolving line of credit revolving credit note no schedule for the payment of principal or interest is set forth in the revolving credit note other than simply to indicate that any outstanding principal would be payable on demand no later than date and as indicated the note makes general reference to an obligation of petitioner to make a loan to blackland petitioner however is not a signatory on the revolving credit note petitioner controlled and determined the stated terms of blackland’s dollar_figure million revolving credit note as stated above the note was executed in by the nominal president of blackland at the direction of petitioner no negotiations or - - arm’ s-length discussions on behalf of blackland occurred in connection with the terms of the dollar_figure million revolving credit note according to the date balance_sheet and year-to- date income statement of blackland that is in the record at the time the dollar_figure million revolving credit note was executed on date on behalf of blackland blackland had no capital no income and no retained earnings no security_agreement was entered into between petitioner and blackland to provide collateral in favor of petitioner for any funds petitioner transferred to blackland under the revolving line of credit during and until july of in spite of the existence of the date revolving credit note no transfers of funds occurred between petitioner and blackland minutes of the meeting of the nominal shareholders of blackland held on date state that the dollar_figure million revolving credit note was orally renewed for and on date another document also entitled revolving credit note was executed by the president of blackland in favor of petitioner under which blackland again purported to agree to repay to petitioner funds to be extended to blackland under a loan from petitioner up to a maximum principal_amount of dollar_figure million at an annual interest rate of percent no schedule for the payment of principal or interest is set forth in this second purported revolving credit note revolving credit note and the note reflects no maturity_date the note makes general reference to an obligation of petitioner to make a loan to blackland petitioner however is not a signatory on this revolving credit note as was the first this second revolving credit note was executed by the president of blackland at the direction of petitioner no negotiations or arm’s-length discussions on behalf of blackland occurred in connection with the terms of the date dollar_figure million revolving credit note again no separate written loan agreement or line of credit agreement to be associated with this second revolving credit note is found in the record beginning in july of and in and petitioner transferred funds to blackland in the total cumulative amount of dollar_figure and blackland transferred funds to petitioner in the total cumulative amount of dollar_figure blackland’s monthly balance sheets as of july and date reflect the funds received from petitioner in those months as shareholder loans even though petitioner claims not to have been a shareholder of blackland beginning in september of and through the funds transferred by petitioner to blackland were classified on blackland’s monthly balance sheets as note payable-moccasin farms the nature of moccasin farms as a legal entity is not disclosed in the record apparently does not dispute petitioner contends that petitioner and respondent garland farms and blackland treated moccasin farms as an alter ego of petitioner individual the schedule below reflects the dates and the amount of funds transferred between petitioner and blackland in and ly as reflected on worksheets to which the parties have stipulated date amount transferred by petitioner to blackland total-1993 total-1994 dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure sdollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure amount transferred by blackland to petitioner amount transferred by amount transferred by date petitioner to blackland blackland to petitioner sec_681 big_number big_number big_number big_number big_number big_number sdollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total-1995 sec_906 sec_458 dollar_figure total cumulative dollar_figure dollar_figure with respect to the dollar_figure transferred by blackland to petitioner on date dollar_figure thereof was identified on the above worksheets as accrued interest on funds transferred by petitioner to blackland as of that date which were the only funds transferred by blackland to petitioner between and that were identified as interest on date the president of blackland and petitioner signed a security_agreement wherein blackland purportedly granted petitioner a security_interest in all of the then-owned and after-acquired property and assets of blackland for the stated purpose of securing the funds transferred by petitioner to blackland under the terms of the purported dollar_figure and dollar_figure million lines of credit there is however no evidence in the record of the filing of a financing statement by petitioner to perfect his purported security_interest in the property and assets of blackland with respect to funds he transferred to blackland also on date there was adopted on behalf of blackland a resolution to allow petitioner and petitioner’s wife who was not an officer_or_employee of blackland access to any or all funds from blackland’s bank accounts the resolution reflects no limit on the purpose or use for which petitioner and his wife were authorized to make withdrawals from blackland’s bank accounts between and using the funds received from petitioner blackland loaned millions of dollars to the tenant farmers to whom garland farms had leased farm properties the funds loaned to the tenant farmers were used by the farmers to pay farm operating_expenses and living_expenses on some occasions blackland would directly pay third-party vendors for expenses of the tenant farmers and blackland would add to the balance of the farmers’ outstanding loans the amounts it had paid to the third parties on behalf of the farmers funds loaned by blackland to the tenant farmers were secured in favor of blackland through security interests on the farmers’ crops and crop proceeds and blackland’s security interests therein were perfected also as further security and as a loan repayment mechanism the farmers assigned to blackland their rights to crop insurance payments and to u s department of agriculture price support and production adjustment payments hereinafter government payments the government payments received by blackland on behalf of the tenant farmers as a result of the above assignment were the primary source of the funds that were transferred by blackland to petitioner by september of the tenant farmers owed blackland approximately dollar_figure in september of based apparently on projected net losses for the tenant farmers petitioner ceased transferring funds to blackland except to the extent necessary for blackland to finance the current harvest of various farmers’ crops in october of letters were mailed on behalf of blackland notifying suppliers of certain tenant farmers that blackland would not pay any more expenses of the tenant farmers and notifying wholesalers to whom the farmers sold crops of the liens blackland possessed on the crop sales proceeds as of date the above-referred-to worksheets reflecting fund transfers between petitioner and blackland reflect a purported total loan balance due from blackland to petitioner in the amount of dollar_figure and interest due to petitioner as of that date of approximately dollar_figure between december of and february of settlement agreements were entered into between blackland garland farms and a number of the tenant farmers regarding repayment of the loans that the tenant farmers owed to blackland under the terms of the above settlement agreements crop production_costs of certain farmers were to be paid_by blackland and in return the farmers promised to transfer any crop proceeds crop insurance payments and government payments received first to garland farms in payment of rent on the farm properties and then to blackland in repayment of the loans in february of a number of the tenant farmers who had past due loans owed to blackland and who had not yet entered into settlement agreements with garland farms and blackland filed for bankruptcy for the first time on blackland’s date balance_sheet and thereafter on its balance sheets for april and date there is reflected a note receivable from petitioner dollar_figure less dollar_figure dollar_figure transferred by blackland to petitioner less dollar_figure of purported interest equals dollar_figure a worksheet of petitioner’s that was stipulated to by the parties reflects unpaid accrued interest for through owed to petitioner by blackland in the amount of dollar_figure or dollar_figure less than the dollar_figure interest claimed by petitioner as part of the bad_debt deduction in issue - suggesting that during the month of date there was transferred from blackland to petitioner dollar_figure any such transfer apparently would have occurred under the above date resolution in favor of petitioner and petitioner’s wife with regard to their control of the funds of blackland in april of those tenant farmers who had filed for bankruptcy entered into settlement agreements with blackland under which blackland agreed to release the tenant farmers from all liability to blackland on the farm loans in return for an assignment from the tenant farmers to blackland of all rights to crop proceeds crop insurance payments and government payments the trial record does not disclose the amount of funds that blackland and or petitioner recovered under the above assignments by the farmers of their crop proceeds crop insurance payments and government payments from date through date however blackland’s monthly balance sheets reflect that blackland received approximately dollar_figure in loan repayments from the tenant farmers beginning with blackland’s date balance_sheet blackland’s balance sheets make no further reference to a dollar_figure note receivable obligation due from petitioner to blackland and yet there is no indication that petitioner made such a payment to blackland -- blackland’s monthly balance sheets from date through the end of november of reflect that blackland’s stated loan balance owed to petitioner was reduced by dollar_figure from dollar_figure to dollar_figure on blackland’s date balance_sheet the stated loan balance owed to petitioner was indicated as zero the evidence in the record does not reflect that petitioner ever made a formal demand for repayment from blackland of the funds he transferred to blackland between and and petitioner never attempted to obtain a monetary judgment against blackland based on the funds transferred the only accounting books_and_records of petitioner as distinguished from blackland relating to the funds he transferred to blackland during through that are in evidence in this case consist of the above-mentioned worksheets no income statements balance sheets general ledgers journals or complete bank account statements of petitioner relating to the funds he transferred to blackland are in the record with regard to blackland’s financial records the evidentiary record in this case includes blackland’s unaudited monthly and annual income statements and monthly balance sheets for through and general ledger accounts for limited periods of time blackland was dissolved on date - petitioner’s individual federal_income_tax returns for through were prepared based on the accrual_method of accounting on date petitioner filed his individual federal_income_tax return for on which there was claimed an ordinary business_bad_debt deduction in the amount of dollar_figure based on the claimed balance due from blackland as of date with respect to the purported loans petitioner had made to blackland computed as dollar_figure in principal and dollar_figure in accrued interest the bad_debt deduction claimed by petitioner for did not take into account the dollar_figure that petitioner appears to have withdrawn from blackland in march of just days before the filing of petitioner’s individual federal_income_tax return due mostly to the above-claimed bad_debt deduction petitioner’s individual federal_income_tax return for reflected a dollar_figure net_operating_loss on date petitioner filed an amended individual federal_income_tax return for on which petitioner reflected a carryback of the above-claimed net_operating_loss petitioner’s amended income_tax return for reflected a previously in petitioner had filed an amended individual federal_income_tax return for to carry back a net_operating_loss reflected on petitioner’s individual federal_income_tax return - refund due to petitioner in the amount of dollar_figure which respondent denied also on date petitioner filed an amended individual federal_income_tax return for on which petitioner claimed a carryback of the balance of the claimed net_operating_loss not used for petitioner’s amended income_tax return reflected a refund due petitioner in the amount of dollar_figure which respondent paid none of blackland’s income_tax returns are in evidence blackland did not claim bad_debt deductions relating to the loans blackland made to the tenant farmers until the filing of blackland’s federal_income_tax return on which a bad_debt deduction in the total amount of dollar_figure relating thereto was claimed on audit of petitioner’s and individual federal_income_tax returns respondent disallowed petitioner’s claimed bad_debt deduction for in the total amount of dollar_figure and the related net_operating_loss_carryback and refund claimed for ‘ previously in petitioner had filed an amended individual federal_income_tax return for to claim a foreign_currency transaction loss that petitioner had not claimed on his original tax_return - opinion sec_166 allows bad_debt deductions for loans that become worthless within a taxable_year petitioner bears the burden of proving that the amounts in question constituted loans and that such loans became worthless in the year for which the deduction is claimed rule a 290_us_111 under sec_1_166-1 income_tax regs bad_debt deductions are limited to bona_fide loans that arise from genuine debtor-creditor relationships and that are based on valid and enforceable obligations to pay fixed or determinable sums of money a gift or a contribution_to_capital does not constitute a valid loan for purposes of sec_166 in re uneco inc 532_f2d_1204 8th cir sec_1_166-1 income_tax regs necessary to the existence of a debtor-creditor relationship is a finding that the taxpayer-creditor had a reasonable expectation of repayment 54_tc_905 generally courts analyze whether the requisite intent existed to repay funds transferred by a taxpayer to another because the examination of petitioner’s individual federal_income_tax return for commenced before date sec_7491 relating to a possible shift of the burden_of_proof is inapplicable - - individual or entity by examining objective evidence of the taxpayer’s intentions see eg in re uneco inc supra pincite8 subjective evidence of the taxpayer’s intent will also be considered id pincite the following factors among others are often considered whether a purported loan was evidenced by a written promissory note whether interest was charged whether a schedule for repayment and a stated maturity_date were established whether security or collateral for the purported loan existed and was perfected whether the purported debtor_corporation was thinly or inadequately capitalized whether the proportion of the corporation’s debt to equity would justify the purported loan whether repayment of the purported loan was predicated on the success of the purported debtor’s business whether the purported debtor had the ability to obtain a similar loan from a bank whether the purported creditor participated in the management of the corporation and whether the purported loan was repaid by the stated maturity_date id pincite8 18_tc_780 affd per curiam 205_f2d_353 2d cir the failure of parties to produce evidence in their possession and control may give rise to a negative inference that if produced the evidence would be unfavorable to them - - 89_tc_1063 affd 886_f2d_1237 9th cir 6_tc_1158 affd 162_f2d_513 10th cir petitioner argues that he reasonably expected repayment of the full dollar_figure he transferred to blackland between and plus interest that the funds were transferred by him to blackland based on a valid debtor-creditor relationship and on an enforceable debt obligation of blackland that the loans to blackland became worthless in and therefore that he should be entitled to the dollar_figure claimed bad_debt deduction for respondent argues that petitioner has neither proved that the funds petitioner transferred to blackland between and represented valid loans nor that the purported loans became worthless by date at the outset we emphasize that the funds blackland transferred to the tenant farmers are not in dispute respondent has not challenged the loan characterization thereof at issue are only the funds petitioner transferred to blackland with regard thereto we agree with both of respondent’s arguments the credible_evidence before us is inadequate to establish that the funds petitioner transferred to blackland constituted valid - - and enforceable debt obligations and that the purported loans became worthless by date no written loan agreement or written line of credit agreement was signed by petitioner the two documents entitled revolving credit notes were not negotiated on behalf of blackland rather they were executed on behalf of blackland at the direction of petitioner they provided no repayment schedule and one of the two notes provided no maturity_date petitioner never made a formal demand for repayment of the funds he transferred to blackland not until did petitioner enter into a security_agreement with blackland with regard to the approximate dollar_figure million transferred to blackland prior thereto and there is no evidence in the record that such security_interest was ever perfected blackland initially recorded funds received from petitioner as shareholder loans even though petitioner claims never to have been a shareholder of blackland as we have found however regardless of the employees of garland farms who were named as nominal shareholders of blackland petitioner controlled blackland the evidence does not establish that the funds petitioner transferred to blackland constituted loans rather the funds appear to constitute transfers by petitioner to blackland of equity_capital - general ledgers and income_tax returns of blackland for the relevant years are not in evidence which would reflect the ledger and tax_return treatment by blackland of the funds received from petitioner and the details of blackland’s date dollar_figure transaction with petitioner petitioner who has the burden_of_proof has failed to establish that a genuine debtor-creditor relationship existed between blackland and himself with regard to the funds in guestion and that the purported loans constituted valid debt further and in the alternative we conclude that the evidence does not establish that the purported loans to blackland became worthless by the end of the year for which the bad_debt deduction is claimed as late as date petitioner continued to transfer funds to blackland and in blackland continued to transfer funds to petitioner in december of blackland had just begun settlement negotiations with the tenant farmers which negotiations were not completed until april of blackland itself did not claim a bad_debt deduction with regard to the loans it made to the tenant farmers until its federal_income_tax return was filed had blackland in recovered more funds from the farmers those funds would have been available to transfer additional funds back -- - to petitioner and reduce the claimed loan balance owed to petitioner as previously mentioned petitioner and frick failed to testify at trial leaving unanswered significant questions regarding their relationship to blackland and garland farms and the nature of the transactions in question under wichita terminal elevator co v commissioner supra we infer that petitioner’s testimony if in evidence would not have supported the loan characterization of the funds in dispute nor the claimed worthlessness thereof petitioner is not entitled to the claimed dollar_figure bad_debt deduction for and the claimed net_operating_loss carrybacks relating thereto are not allowable all other issues in this case were either expressly conceded by petitioner or due to abandonment at trial and on posttrial briefs are deemed conceded by petitioner see eg 82_tc_546 affd 774_f2d_644 4th cir 67_tc_94 22_tc_228 to reflect the foregoing decision will be entered under rule
